SOMERVILLE, J.
— The court is unanimously of opinion, in this case, that the Construction placed by the Auditor on section 119 of the present Code is correct, in reference to the compensation allowed for publication of the laws, as authorized by the General Assembly. The section requires one insertion only in a daily newspaper, for which there is allowed, by way of compensation to the publisher, not exceeding seventy-five cents per square. The statute also,’ in our opinion, contemplates that the proprietor of such daily newspaper shall also be the publisher of a weekly edition, and that the laws shall be reproduced by insertion in such • weekly paper without additional compensation. We can not be ignorant of the fact, known to all other persons, that every weekly edition of a daily newspaper is largely made up of matter first published in the daily edition. There is nothing unreasonable in the legislative requirement, that advertisements of the public laws should also be reproduced in the weekly edition without additional pay, especially in view of the relatively small cost attending such publication.
The statute under consideration, we may add, has now’ been in force for more than ten years,’and we are not aware' that this construction has ever before been disputed, or *384that contended for by appellant has ever been sought to be sustained by any one. Admitting the law to be ambiguous in meaning, the construction placed upon it by the Auditor is entitled to great respect. As said by the United States Supreme Court, in a recent case, “ the construction given to a statute by those charged with the duty of- executing it • • ' ought not to be overruled without cogent reasons.” — Brown v. United States, 113 U. S. 568, 571.
The judge of the City Court so ruled, and the judgment is affirmed.